DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contorbia et al. (US Patent Number 9688169).
Regarding claim 1, Contorbia discloses a frame structure for a vehicle seat backrest, said frame structure comprising a centre frame (at least portions of 8a) and a side frame (9a), said centre frame and said side frame extending in a longitudinal (x), transversal (y) and vertical (z) direction, respectively, said longitudinal (x), transversal (y) and vertical (z) directions being perpendicular to each other and corresponding to a longitudinal, transversal and vertical direction, respectively, of a vehicle, said frame structure further comprising a lower connection (including at least 20/21, 31b, 32b, etc.) which is adapted to interconnect said centre frame and said side frame and which is located at or adjacent a lower end of said frame structure in said vertical direction (z), wherein said lower connection comprises a male connection member (at least portions of 20/21) being adapted to be attached to one of said side frame and said centre frame and adapted to extend in said transversal direction (y) when attached; and a female connection member (including 31b, 32b, for instance) being adapted to be attached to another one of said side frame and said centre frame and adapted to extend in said transversal direction (y) when attached, said female connection member being disposed concentrically within an opening formed in a terminating end of a lower cross member (including at least 25a) of said another one of said side frame and said centre frame and adapted to receive said male connection member within said female connection member and within said opening formed in said terminating end of said lower cross member of said another one of said side frame and said centre frame such that said male connection member is coaxially disposed within said female connection member within said lower cross member, wherein said lower cross member spans a distance between a pair of vertical members (25c and 25d) of said another one of said side frame and centre frame (see figures); wherein said male connection member or said female connection member comprises a displacement restrictor (40 or 41), said displacement restrictor providing a stop for insertion of said male connection member exceeding a predetermined insertion distance in at least said transversal direction (y), when said male connection member is connected to said female connection member (this is the general manner of operation; the teeth 40/stops 41 fix the insertion distance by fixing 21 axially relative to 19/9/9a via 31b, 32b; see the first paragraphs of column 4), and wherein said displacement restrictor comprises an inner end surface  (40 form such a surface) of said female connection member such that said inner end surface of said female connection member provides said stop for said male connection member when said male connection member is connected to said female connection member and by an insertion end surface of said male connection member (at 41) contacting said inner end surface of said female connection member within said lower cross member of said another on of said side frame and said centre frame (this is the general arrangement; i.e. surface of 40 provides a stop by contacting surface at 41 within 25a).  
Regarding claims 2 and 3, Contorbia further discloses said lower cross member of said another one of said side frame and said centre frame to which it is adapted to be attached forms or comprises said female connection member (31b, 32b being part of the cross member), said lower cross member extending in said transversal direction -2-Attorney Docket No.: P2420US00PATENT (y) and having at least a portion with a hollow cross section facing said male connection member, thereby forming or comprising said female connection member (see Figure 3 for instance), wherein said female connection member is a separate part with respect to said lower cross member and is adapted to fit into said lower cross member (e.g. 31b, 32b fit into 25a), or an integrated part with respect to said lower cross member (at least in their unitary assembly).  
Regarding claim 8, Contorbia further discloses said male connection member comprises or consists of a protruding element, adapted to extend in said transversal direction (y) when attached (see figures).
Regarding claim 12, Contorbia further discloses said centre frame of said frame structure comprises a first attachment (at an end of 21) and a second attachment (at a center or end portion of 23 for instance) spaced apart in said transversal direction (y), said first attachment being adapted to be connected to said male connection member, wherein said first attachment and said second attachment are adapted to be connected to a vehicle body of a vehicle in use of the frame structure (they are connected as such at least indirectly).
Regarding claims 14 and 15, Contorbia further discloses a vehicle comprising a vehicle seat backrest comprising the frame structure of claim 1 (the arrangement is in a backrest and a vehicle would at least be inherent based on the disclosure).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contorbia.  Contorbia discloses a structure as explained above but may not disclose the particular dimensions claimed.  While the device would seem to be in the range claimed, even if this were not the case, changes in size and shape require only routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the dimensions claimed based on normal variation to improve operation and safety for various users.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contorbia in view of Nemoto (US Patent Number 5658048).  
Regarding claim 9, Contorbia discloses a structure as explained above but does not disclose a seatbelt guide.  Nemoto discloses a related device including a side frame comprising a seatbelt guide installation portion arranged to an upper side portion of said side frame (see figures).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a seatbelt guide as taught by Nemoto in Contorbia’s device because this could improve comfort and safety for various users.
Regarding claim 13, Contorbia discloses a structure as explained above but does not disclose a reinforcing member.  Nemoto discloses a related device including a centre frame comprising a reinforcing member (13) extending obliquely downwards from an upper side portion of said centre frame adjacent to an upper connection to a lower side portion of said centre frame (see figures).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a reinforcing member as taught by Nemoto in Contorbia’s device because this could improve comfort and safety for various users.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contorbia in view of Nemoto and further in view of Hammann et al. (US Patent Application Publication Number 2016/0185261).  Contorbia, modified as described, discloses a structure as explained above but does not disclose an upper connection.  Hammann discloses a related device including an upper connection (at 8) which is adapted to interconnect a centre frame and a side frame, said upper connection being spaced apart from and located above a lower connection in a vertical direction (z).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an upper connection as taught by Hammann in Contorbia’s device as previously modified because this could improve convenience and safety for various users.  Note that the combination would provide the upper connection located at or adjacent to the seatbelt guide installation portion in a vertical direction (z) of said frame structure based on the arrangement of the reference devices.  Regarding claim 11, while Hammann may not explicitly disclose play specifications, minimal play would be assumed based on the function of the device.  Further, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the specifications claimed based on normal variation to improve operation and safety for various users.



Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Contorbia does not disclose surfaces of the displacement restrictor as in amended claim 1.  However, as explained above, Contorbia is viewed as providing such an arrangement essentially as set forth in the prior rejection of claim 4.  That is, Contorbia provides an inner end surface at 40 providing a stop for an end surface at 41 within the lower cross member.  Even if the specific arrangement or functions of this arrangement may differ somewhat from the invention as Applicant contends (e.g. that the invention may improve stiffness or load transfer, etc.), Contorbia nevertheless anticipates the current claim language and the rejections have accordingly been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636